PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov





In re Patent No. 10,212,959
Issue Date:  February 26, 2019
Application No. 15/810,338
Filed: November 13, 2017
Attorney Docket No. 82522-AA/JPW/GJG/DH/CAE    
:
:
:   DECISION ON REQUEST FOR REFUND
:
:




This is a decision on the request for refund received December 22, 2020. 

The request for refund is GRANTED.

Applicant files the above request for refund of $110, stating in part that “[o]n February 14, 2019 the full processing fee for a petition to Correct Assignee Information under 37 C.F.R. 3.81(b) (i.e. $400.00) was submitted . . . In their September 24, 2019 Decision on Petition granting this petition . . . the Patent Office deemed that part of this fee . . . was an overpayment . . . A refund is respectfully requested”.  

In view of the above and a review of the Office finance records for the above-identified patent, the request for refund is granted.  The fee of $400.00 submitted on February 14, 2019, was refunded to petitioner’s deposit account on March 24, 2021.  The correct fees due of $290.00 ($140.00 processing fee and $150.00 certificate of correction fee) were charged to petitioner’s deposit account on April 5, 2021. 

Any questions concerning this matter may be directed to Kimberly Inabinet at (571) 272-4618. 



/Michelle R. Eason/
Michelle R. Eason 
Lead Paralegal Specialist
Office of Petitions